Citation Nr: 0728827	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the right shoulder, 
muscle group IV, with adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and December 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the benefit 
sought on appeal.

In June 2006, the veteran provided testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript is of record.

In a November 2006 remand, the Board requested a more 
contemporaneous and thorough VA examination to determine the 
nature etiology of any current Type I or Type II diabetes 
mellitus and to determine the severity of his service-
connected residuals of a gunshot wound to the right shoulder.

In a May 2007 rating decision, the RO granted service 
connection for diabetes mellitus Type II and assigned a 10 
percent evaluation.  As this determination constitutes a full 
grant of the benefits sought as to that claim of service 
connection, it is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's disability due to residuals of a gunshot wound 
to the right shoulder, Muscle Group IV, is manifested by 
adhesive capsulitis with scars, a 5 x 1 cm scar present over 
the posterior aspect of the right should blade and a 13 x 4 
cm scar over the posterior and superior aspect of the right 
shoulder which was depressed, all of which have been 
described as well healed, and nontender.  The veteran's 
disability has also caused mild glenohumeral joint 
degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound to the right 
shoulder, Muscle Group IV, have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.56, 4.73, 
Diagnostic Codes 5200, 5201, 5202, 5304, 7804 (2006).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for degenerative arthritis due to a gunshot wound 
to the right shoulder have been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§  4.1-4.14, 4.56, 4.71a, DC 
5003.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's service medical records show that he sustained 
a gunshot wound to the right shoulder during service in 
Vietnam.  In a June 1973 rating decision, the RO granted 
service connection and assigned a 20 percent disability 
rating for residuals of a gunshot wound to the right 
shoulder, Muscle Group IV and 10 percent for a painful scar 
secondary to the gunshot wound, effective May 3, 1973.  In 
October 1982, the RO granted an increase to 30 percent for 
residuals of a gunshot wound to the right shoulder but 
declined to continue his disability rating for a painful scar 
with an effective date of September 22, 1982.  The veteran 
seeks an increased disability rating for his service-
connected residuals of a gunshot wound to the right shoulder, 
Muscle Group IV with adhesive capsulitis and painful scar.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Slight disability of Muscle Group IV of either arm warrants a 
noncompensable rating.  Moderate disability of either side 
warrants a 10 percent rating.  Moderately severe disability 
of either side warrants a 20 percent rating.  Severe 
disability involving the dominant side warrants a 30 percent 
rating and a 20 percent rating if involving the non-dominant 
side.  38 C.F.R. § 4.73, Diagnostic Code 5304.  As noted, the 
RO assigned a 30 percent disability rating in October 1982.  
In addition, up until September 22, 1982, the veteran also 
received a 10 percent rating for an associated painful right 
shoulder scar under Diagnostic Code 7804.  38 C.F.R.  
§ 4.118.

Under 38 C.F.R. § 4.56(b) a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. Jones v. Principi, 
18 Vet. App. 248 (2004).  The veteran sustained such an 
injury to his right shoulder in July 1967.

Under Diagnostic Code (DC) 5304, a 30 percent rating is the 
maximum schedular rating for a severe muscle injury of Muscle 
Group IV of the major extremity. Therefore, under DC 5304, VA 
cannot assign a schedular rating higher than 30 percent.

VA rates impaired motion of the shoulder joint under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side. VA assigns a 30 percent rating where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level. 38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201.  Limited motion no 
higher than the shoulder level is not indicated within the 
post-service medical record, providing evidence against this 
claim. 

According to the January 2007 VA examination, the right 
shoulder manifested limitation of motion of the right arm to 
160 degrees of flexion (140 degrees with pain), 150 degrees 
of abduction (120 degrees with pain), 80 degrees of internal 
rotation (70 degrees with pain).  However, the veteran's 
limitation of motion does not provide evidence to support a 
higher disability rating as he can lift his arm above 25 
degrees.

VA also must consider an increased rating for intermediate 
ankylosis of the right shoulder.  Under this section, a 40 
percent rating requires abduction greater than 25 degrees but 
less than 60 degrees.  38 C.F.R. § 4.71a, DC 5200.  However, 
since the veteran has 150 degrees of abduction, the record 
does not provide evidence to support a higher disability 
rating.

The Board notes that the veteran's VA examinations and 
outpatient treatment records make no reference to any injury 
or impairment of the humerus other than mild glenohumeral 
joint degenerative joint arthritis under DC 5202.  38 C.F.R. 
§ 4.71a.  However, this injury does not satisfy any of the 
rating criteria under DC 5202 as there is no evidence of 
malunion or deformity in his right shoulder.

In addition, the Board also finds that the veteran's 
disability does not warrant a disability rating in excess of 
30 percent on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  In this regard, the January 2007 examination 
noted that active range of motion did not produce any 
weakness, fatigue, or incoordination.  Indeed, there was no 
additional loss of range of motion with repetitive movements.  
In addition, the examiner opined that his right shoulder 
disorder is less likely than not related to his working 
capability.

VA also must consider an increased rating for the scars on 
his right shoulder, as they do not affect the same function 
as the shoulder muscles.  38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 261 (1994).  VA once assigned a 10 percent 
disability rating for a painful scar on his right shoulder 
from May 1973 to September 1982 under DC 7804.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

Under the previous rating criteria, VA assigns a 10 percent 
rating for a scar that is superficial and tender or painful 
on objective demonstration.  DC 7804 (prior to August 30, 
2002).

Under the amended criteria, VA assigns a 10 percent rating 
for a scar that is superficial and painful on examination.  
DC 7804 (after August 30, 2002).  

The VA examiner in January 2007 found no evidence of painful 
scars.  Indeed, the examiner did not find any residuals from 
the scars on his right shoulder.  Hence, the veteran does not 
meet the criteria for an additional 10 percent rating for 
superficial scars that are painful on examination.

The Board has found a basis to grant a limited increase in 
the evaluation of the disorder at issue.  An MRI in December 
2002 found subacromial osteophytes with tendinosis of the 
supraspinatus and infraspinatus tendons.  The VA examiner 
provided a diagnosis of right shoulder impingement with 
previous history of trauma (GSW).  In January 2002, examiner 
found mild glenohumeral joint degenerative joint disease.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, as in this 
case, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In May 2002, the examiner found mild tenderness to palpation 
over his acromioclavicular joint and tenderness to palpation 
at the anterior aspect of his subacromial space.  

The undersigned will find that the problem the veteran has 
with his muscle injury is separate from the problem he has 
with degenerative joint disease.  Thus, a separate evaluation 
is possible under 38 C.F.R. § 4.14 and Esteban.  

The Board thus concludes that the preponderance of the 
evidence supports a 10 percent disability rating for the 
veteran's degenerative arthritis in his right shoulder.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  As this is not 
indicated, an evaluation of 20 percent can not be found.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in November 2001, 
June 2004, March 2006, and November 2006 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate compensation 
examinations to determine the severity of his service-
connected right shoulder disorder.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the right shoulder, 
Muscle Group IV, have not been established.

Entitlement to a disability rating of 10 percent for 
degenerative arthritis in the right shoulder due to a gunshot 
wound has been established.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


